DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-22 are currently pending.  Claims 1-12 and 22 are withdrawn as being drawn to a nonelected invention or species.  Claim 13 is amended.  Claims 13-21 are examined on their merits. 

Information Disclosure Statement
The Information Disclosure Statement filed January 6, 2021 has been reviewed.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   



Rejections Maintained

Claim Rejections - 35 USC § 112 – 1st Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 13-21 under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is maintained.   
The claims continue to contain subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
The response filed 7/29/2020 introduces NEW MATTER into the claims.  The added limitation in claim 13 of “such that the microparticles and/or nanoparticles are buried within the matrix material” does not have clear support in the specification and claims as filed.  Additionally, the response filed 12/18/2019 introduced NEW MATTER into the claims.  The limitation in claim 13 of “the microparticles and/or nanoparticles being embedded within the matrix material” added in the 12/18/2019 response did not have clear support in the specification and claims as filed.    
In the originally filed disclosure there is inadequate support for these amendments.  There is no recitation of this language in the specification or previous admixed with or encapsulated within a polymeric material matrix.  However, there is no explicit support in the specification for “the microparticles and/or nanoparticles being embedded within the matrix material” and the microparticles and/or nanoparticles being buried within the matrix material with respect to the particles in the matrix.  There is not sufficient support for the amended language from the original language in original claim 19.  Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  
As a suggestion, Applicants may want to amend claim 13 to recite the language of original claim 19, since there does appear to be sufficient support for this language.  
Applicants adding language that is supported by the specification does not somehow provide support for the language that the Office has clearly indicated in the Non-Final Office Action dated October 7, 2020 does not have support in the specification and claims as originally filed.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Amended claim 13 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in amended claim 13 which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claim 13 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action. 
Claims 14-21 are rejected as depending from claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 13-21 under 35 U.S.C. 103 as being unpatentable over Carson et al. US 2009/0162436 (7/25/2009) in view of Everland et al. US 2010/0322908 (12/23/2010), Soo et al.  US 2012/0171253 (7/5/2012), Menei et al. US 2015/0174072 (5/3/2002) and Martens et al. US 8,512,734 (8/20/2013) is maintained.                
Carson et al. (Carson) teaches a method of making a biocompatible implant that comprises providing monomers and an initiator and applying a therapeutically effective amount of a wound healing enhancing agent (growth factor) and forming the biocompatible device by allowing the polymer to form around the wound -healing enhancing agent and encapsulate it in the polymer carrier. (See Carson [0015] and [0058]).  Carson teaches that the polymer carrier can be a synthetic polymer or a 
Growth factor is a traditional healing agent that is used to assist with wound healing.  It is thus a wound healing agent as called for in instant claim 13. (See [0015]).  
A scaffold can be provided that would serve as a body structure that can be a biocompatible material such as a ceramic, which could support the polymer carrier. (See [0050]).  This reads on the method of fabricating a biocompatible device comprising providing a body structure of the device and applying a wound-healing-enhancing agent in a wound healing effective amount to at least a portion of the body structure and forming the biocompatible device that comprises a carrier that includes the wound-healing-enhancing agent.  Carson teaches a collagen coating. (See [0071-72]).  Collagen is a polymer as called for in claim 15.  The collagen forms a coating that is a top layer on top of a layer that comprises a therapeutically effective amount of the wound-healing-enhancing agent as called for in claim 16.
Carson teaches that the biocompatible device may be a carrier that encapsulates  the wound healing-enhancing agent as called for in claim 17.  (See [0015] and [0058]).  Alternatively, the wound healing-enhancing agent can be encapsulated inside a microparticle as called for in claim 18.  (See [0058] and [0061]).  Additionally, the microparticles can be buried within the polymeric matrix material as called for in claim 18. (See [0015] and [0058]).  
Carson teaches that collagen supports the binding of fibromodulin (See [0008]).  Carson teaches a medical implant as called for in instant claim 21. (See [0029]).  Carson teaches that its method provides for a sustained release of a 
Carson teaches that collagen supports the binding of fibromodulin (See [0008]).  However, Carson does not teach fibromodulin as the wound healing enhancing agent itself or a carrier which comprises a gene construct encoding fibromodulin or a polymeric coating.  Carson also does not teach a coating which contains the wound-healing enhancing agent and a carrier such that the microparticles are buried within the matrix material.  Carson also does not teach a FMOD peptide. These deficiencies are made up for in the teachings of Everland et al., Soo et al., Menei et al. and Martens et al.        
Everland teaches a fibromodulin as a therapeutic agent as called for in instant claim 20.  Everland also teaches using a gene construct as called for in instant claim 14. (See [012] and [183]).  Everland teaches that fibromodulin may be used for reinforcing weakened tissue (such as a wound) throughout the body. (See [0083]).
Soo et al. (Soo) teaches a fibromodulin peptide as called for in instant claim 20. (See [0177] and [0179]). Soo also teaches that the fibromodulin peptide can be included with a carrier as a coating on medical devices which allows for local delivery. (See Soo claim 10).  The wound –healing enhancing agent forming a coating with the carrier is called for in instant claim 13.  Soo teaches that the FMOD peptide in combination with TGF.beta.significantly increased fibroblast proliferation which significantly assisted with the healing of chronic wounds. (See [0182].  
Menei et al. teaches a method of repairing tissue includes implanting into a patient a therapeutically effective amount of a pharmaceutical composition including 
Menei et al. teaches microparticles that encapsulate an active that assists with wound-healing, or a wound-healing enhancing agent as called for in instant claim 18. (See [Abstract and claim 2 and throughout]).  Menei teaches microparticles that comprise a biocompatible material that can be polylactide-co-glycolide).  This reads on wherein the microparticles qare formed from poly(lactide-co-glycolide) called for in instant claim 13.  Menei also teaches having microparticles containing an active and mixed with a carrier as called for in instant claim 18 wherein the active agent forms a coating with carrier and microparticles, when the carrier is a matrix material as called for in instant claims 13 and 18.  Menei teaches that this composition and configuration can repair tissue by releasing the active locally in a controlled and sustained manner. (See Abstract).  
Martens et al. (Martens) teaches a medical device coating comprising a matrix and particles of one or more molecular sieves which can comprise a bioactive agent. (See Abstract).  Martens teaches that the particles of the molecular sieves are embedded within the matrix material. (See Martens claim 3).  Martens teaches that the coating comprising the molecular sieve material has excellent biocompatibility and provides very good drug delivery into the body of a human. (See Abstract and column 1).  

It would have been prima facie obvious to one or ordinary skill in the art making the Carson biocompatible implant to use a FMOD peptide along with TGF.beta. in a coating as taught by Soo in order to significantly increase fibroblast proliferation which significantly assisted with the healing of chronic wounds and also to allow for local delivery as taught by Soo.  
It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to encapsulate the wound-healing enhancing agent in microparticles and to include these microparticles in the matrix in the body structure and  as a coating to allow for the repair tissue by releasing the active in a controlled and sustained manner as taught by Menei as well as best allowing for ideal local delivery by implantation of the composition as taught by Menei.
It would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to have the microparticles be buried within the matrix of the coating as taught by Martens in order to have an excellent drug carrying interface that has excellent biocompatibility and provides very good drug delivery into the body of a human as taught by Martens. 


Response to Arguments
            Applicants’ comments on February 6, 2021 have been fully considered and are found to be mostly unpersuasive for the reasons provided herein.  
            Applicant note the amendments to claim 13 and assert that support for the amendment is found at least in the claim pending prior entry of the current amendment and at paragraph [0057].  
	Applicants assert that Carson is drawn to in situ mammalian tissue repair, so Carson does not teach a biocompatible device according to the claimed invention.  In particular, Carson further fails to teach the wound-healing-enhancing agent as an option to form a coating with the carrier and/or nanoparticles, the carrier being a matrix material and the microparticles being embedded within the matrix material, nor does it teach a wound-healing-enhancing agent that forms a coating with the carrier on at least a portion of the body structure of the claimed biocompatible device.  Additionally, Carson fails to teach a combination of a wound-healing-enhancing agent and a wound-healing agent, as the claimed have been amended to require.
	Applicants assert Everland teaches porous microparticles for living tissue repair and the porosity is provided for cell incorporation which would necessarily form due to the fabrication process used by Everland.  The method as defined by any of claims 13-19 would not form such porous/hollow all the way though particles of the carrier and the wound-healing enhancing agent. As a result the teaching by Everland does not teach a wound-healing-enhancing agent that is included within a body structure of a device as claimed, so Carson in view of Everland would not make any of claims 13-19 prima facie obvious. 

Applicants assert that Menei discloses a vaccine formulation having live cells and microparticles with cell-active substance included in the particles, but Menei does not disclose or teach a single coating with micro or nanparticles embedded within it and could not because of the requirements of the live cells for air and water.
Applicants assert that Martins teaches a medical device coating comprising a matrix and particles of one or more molecular sieves which can comprise a bioactive agent. Molecular sieves are formed from Inorganic oxides.  In contrast, the claimed particles are formed from biocompatible polymers.  Additionally, Martens fails to teach a combination of a wound-healing-enhancing agent and a wound-healing agent, as the claimed have been amended to require.
Consequently, in Applicants’ view Carson in view of Everland, Soo, Menei and Martens would not teach a method as defined in claim 13, which requires, among other elements, a wound-healing-enhancing agent and a wound-healing agent.   

Applicants’ arguments have been carefully reviewed, but are not found to be persuasive.
There is still inadequate support for the amendments of 7/29/2020 for “such that the microparticles and/or nanoparticles are buried within the matrix material” in the specification and claims as filed.  There is no recitation of the microparticles and/or nanoparticles being buried within the matrix material.  Applicants adding language that 
Applicants cite support in the claim pending prior to entry of the current amendment and at paragraph [0057] but this is not sufficient support.  For one thing, the claim pending prior to entry of the amendment does not provide support for this amended language.  Additionally, [0057] recites an embodiment in which the polymeric material forms a top layer on top of the layer of a wound-healing-enhancing effective amount of a wound-healing-enhancing agent.  [0057] does not provide support for microparticles and/or nanoparticles being buried within the matrix material, since [0057] says nothing about any particles being buried within the matrix material and instead refers to a layer of polymeric material on top of a layer of wound-healing-enhancing effective amount of a wound-healing-enhancing agent.    
With respect to the obviousness rejection, as explained in the rejection above, it would have been prima facie obvious to one of ordinary skill in the art making the Carson biocompatible implant to have the microparticles be buried within the matrix of the coating as taught by Martens in order to have an excellent drug carrying interface that has excellent biocompatibility and provides very good drug delivery into the body of a human as taught by Martens.  Martens is cited for the teaching of having the microparticles be admixed with the matrix material in a coating such that the microparticles are buried within the matrix material.  The teaching of microparticles is provided by other references, the references of Carson and Menei.  Therefore the exact make up and nature of the molecular sieves is not disqualifying in any way.  

Applicants assert that each reference fails to teach all of the elements of the claimed invention, but it is important to note that the rejection is based on a combination of the teachings of the references.  No one of the cited references alone will teach all of the elements of the claimed invention but this is not required in an obviousness rejection.  What matters is that all of the elements of the amended claims are taught in the prior art reference teachings when they are combined as described in the rejection above and there is motivation to combine their teachings, as there is here.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619